Title: From John Adams to Nh., Citizens of Portsmouth, 25 May 1798
From: Adams, John
To: Portsmouth, Nh., Citizens of


To the young Men of Portsmouth in the State of New Hampshire
Gentlemen,
Philadelphia May 25 1798


This handsome Address from the Youth of Portsmouth, shows evinces the same Spirit and the same Principles which animate the rising Generation in general throughout the United States and is not less agreable to me than any I have before received.
The opinion you have formed of the Wisdom Prudence, Firmness Perseverance and Bravery of your Fathers is not exagerated, and their Example is worthy of your Imitation. They have another Merit, which I may recollect with Propriety. They have educated their sons, in their own Principles and inspired into them their own Virtues: a Fact which is every day more and more apparent, and forms the surest foundation of hope and Confidence for our Country.
Nothing can be more flattering to my heart than the Confidence in me, manifested by you and your Contemporaries through the Union in general—May it never be disappointed.
John Adams